
	
		II
		112th CONGRESS
		2d Session
		S. 2250
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Stabenow (for
			 herself, Mr. Heller,
			 Mr. Menendez, Mr. Brown of Ohio, Mr.
			 Merkley, and Mr. Isakson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prevent homeowners from being forced to pay taxes on
		  forgiven mortgage loan debt.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Forgiveness Tax Relief
			 Act.
		2.Extension of exclusion
			 from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2015.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2012.
			
